Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 1 of 28 PageID #: 33830




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



                                                   C.A. No. 15-842-RGA
  IN RE CHANBOND, LLC
  PATENT LITIGATION                                  CONSOLIDATED

                                                   REDACTED



                 PLAINTIFF CHANBOND, LLC’S REPLY BRIEF
         IN SUPPORT OF ITS MOTION FOR LEAVE TO FILE SUR-REPLY
    IN OPPOSITION TO DEFENDANTS’ MOTION TO REOPEN DISCOVERY FOR
                   INVESTIGATION OF STANDING ISSUES


  Date: December 7, 2020
                                        Stephen B. Brauerman (#4952)
  Of Counsel:                           Ronald P. Golden III (#6254)
                                        BAYARD, P.A.
  Robert A. Whitman (pro hac vice)      600 N. King Street, Suite 400
  Mark S. Raskin (pro hac vice)         Wilmington, Delaware 19801
  John F. Petrsoric (pro hac vice)      (302) 655-5000
  Michael DeVincenzo (pro hac vice)     sbrauerman@bayardlaw.com
  Andrea Pacelli (pro hac vice)         rgolden@bayardlaw.com

  KING & WOOD MALLESONS LLP
  500 Fifth Avenue, 50th Floor          Counsel for Plaintiff
  New York, New York 10110              ChanBond, LLC
  212-319-4755
  robert.whitman@us.kwm.com
  mark.raskin@us.kwm.com
  john.petrsoric@us.kwm.com
  michael.devincenzo@us.kwm.com
  andrea.pacelli@us.kwm.com
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 2 of 28 PageID #: 33831




                             TABLE OF BRIEF ABBREVIATIONS

  Abbreviation         Docket       Title of Brief
                       Index
  Open. Br.            525          Defendants’ Opening Brief in Support of Their Motion to
                                    Reopen Fact Discovery for Limited Investigation of Standing
                                    Issues
  Opp. Br.             529          Plaintiff ChanBond, LLC’s Brief in Opposition to Defendants’
                                    Motion to Reopen Discovery for Investigation of Standing
                                    Issues
  Rep. Br.             535          Defendants’ Reply Brief in Support of Their Motion to Reopen
                                    Fact Discovery for Limited Investigation of Standing Issues
  Mtn. Sur-Rep.        537          Plaintiff ChanBond, LLC’s Motion for Leave to File Sur-Reply
                                    in Opposition to Defendants’ Motion to Reopen Discovery for
                                    Investigation of Standing Issues
  Prop. Sur-Rep. Br.   537, Ex. 1   Plaintiff ChanBond, LLC’s Sur-Reply in Opposition to
                                    Defendants’ Motion to Reopen Discovery for Investigation of
                                    Standing Issues
  Sur-Rep. Opp.        543          Defendants’ Brief in Opposition to ChanBond’s Motion for
                                    Leave to File Sur-Reply in Opposition to Defendants’ Motion
                                    to Reopen Fact Discovery for Limited Investigation of Standing
                                    Issues




                                             i
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 3 of 28 PageID #: 33832




 I.     Introduction

        Realizing that their original basis to reopen discovery was baseless, Defendants changed

 tactics in their reply brief1, now urging that unsubstantiated allegations regarding attorney

 misconduct with respect to an Advisory Services Agreement (“ASA”) between ChanBond, LLC

 (“ChanBond”) and IPNAV, LLC required the reopening of discovery. Defendants’ moving

 papers did not mention either the ASA or any claims of attorney misconduct. As such,

 ChanBond has requested leave to address Defendants’ new allegations that discovery should be

 reopened in the light of the ASA.

        Defendants now seek to preclude ChanBond from responding to their baseless

 misconduct accusations and their nonsensical argument concerning the purported relevance of

 the ASA. Defendants’ manufactured reasons for seeking to muzzle ChanBond do not withstand

 cursory scrutiny. Defendants claim that ChanBond failed to “explain” the dispute between

 Deirdre Leane and ChanBond concerning the ASA during the meet-and-confer process. Yet,

 during the parties’ September 24, 2020 meet-and-confer, the only issue Defendants raised was

 the interpretation of the October 2015 Interest Sale Agreement (“October 2015 Agreement”).

 There were no on-going litigations regarding the October 2015 Agreement at that time. As such,

 ChanBond cannot be faulted for failing to mention a litigation that did not exist. Further,

 Defendants claim that they requested information generally during the meet-and-confer process

 about the dispute between Ms. Leane and ChanBond. That argument is false and belied by the

 parties’ communications and Defendants’ moving papers, all related to the October 2015

 Agreement.



 1
   To avoid confusion regarding the identification of the briefs addressing Defendants’ motion to
 reopen fact discovery (D.I. 524), ChanBond’s citations use the abbreviations set forth in the
 Table of Brief Abbreviations.
                                                  1
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 4 of 28 PageID #: 33833




        Further, Defendants’ sur-reply opposition injects yet another new argument in support of

 their underlying motion to reopen discovery and delay trial. Defendants now argue that

 discovery should be reopened because Ms. Leane could theoretically become ChanBond’s new

 owner and that this could potentially lead to a change of ChanBond’s counsel. Putting aside

 Defendants’ reliance on unfounded speculation, an eventual change in ownership of ChanBond

 or its counsel would have no more impact on this litigation than a change in ownership or

 defense counsel of a Defendant. Regardless of who owns ChanBond, ChanBond would remain

 the owner of the patents-in-suit. Further, ChanBond, like Defendants, can always elect to change

 its counsel—the potential for such a change does not justify reopening discovery.

        Put simply, ChanBond seeks to respond to Defendants’ new allegations raised for the first

 time in reply. Those allegations, while sensational (as undoubtedly intended by Ms. Leane), are

 unfounded and irrelevant, and provide no basis for re-opening discovery or delaying trial. The

 Court should allow ChanBond to file its proposed sur-reply responding to Defendants’ new reply

 arguments, which are based on documents long known to Defendants.

 II.    Argument

        A. ChanBond Should Be Permitted to Demonstrate that the Advisory Services
           Agreement Is Not Relevant and Defendants Made No Attempt to Secure Its
           Production

        Defendants filed a motion to reopen discovery to investigate a single issue—whether the

 October 2015 Agreement gave Ms. Leane

         (See, generally, Open. Br.) After receiving ChanBond’s response, Defendants urged for

 the first time that discovery needs to be reopened to investigate whether, under the ASA, Ms.

 Leane granted Technicolor, her former employer and one of Defendants’ cable modem suppliers,

 a license to the patents-in-suit. (Rep. Br. at 5–6, 9.) Defendants further alleged that the ASA



                                                  2
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 5 of 28 PageID #: 33834




 was withheld during discovery as a result of litigation misconduct, which they also contend

 included the production of a so-called “fake” termination of the ASA. (Id. at 11.) Defendants

 now urge that the alleged misconduct excuses their demonstrable lack of reasonable diligence in

 seeking the ASA’s production, despite their knowledge of it and its termination. (Sur-Rep. Opp.

 at 8–9.) Rather than agree to a sur-reply to permit ChanBond to respond to their new allegations,

 Defendants use their opposition as yet another opportunity to repeat the unsubstantiated smears

 of ChanBond’s counsel as if doing so could excuse their delay.

        Defendants’ accusations are nothing more than an attempt to distract the Court from the

 indisputable fact that any additional discovery concerning the ASA has no relevance to these

 cases. In their sur-reply opposition, Defendants repeat the unfounded argument, first made in

 reply, that the ASA may have granted Ms. Leane the ability to license the patents-in-suit. Yet,

 contrary to Defendants’ arguments, Ms. Leane was not “uniquely positioned to convey a license

 to Technicolor.” (Id. at 1, 8.) As explained in ChanBond’s proposed sur-reply,

                                                 Ms. Leane authority to license the patents-in-suit.

 (Prop. Sur-Rep. Br. at 2–5.) Indeed, pursuant to the ASA itself, Ms. Leane has no “decision-

 making” authority over any license as that right, along with all others, “rests solely with”

 ChanBond. (Id.) Not only does Ms. Leane lack the right to grant licenses, but she testified

                                                                                                   .

 (See Ex. H, Leane 4/24/18 Tr. at




                                                  3
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 6 of 28 PageID #: 33835



                                             2
                                                 Consistently, Technicolor has never come forward

 and claimed Ms. Leane provided a license to the patents-in-suit.3

        Defendants’ sur-reply opposition repeats their contention that the cancelled ASA was a

 “key agreement” that was intentionally concealed by ChanBond’s counsel. (Sur-Rep. Opp. at 1.)

 Incredibly, Defendants seek to preclude ChanBond from responding to the outlandish allegation

 that its counsel created a “fake document[]” (id. at 11) “to hide Ms. Leane’s interest in the

 patents” (id. at 1).4 ChanBond’s sur-reply should be granted to allow it to respond to

 Defendants’ unwarranted mud-slinging. Indeed, ChanBond did not conceal Ms. Leane’s interest.

 Defendants deposed Ms. Leane (twice) and were free to ask her whatever they wanted. Ms.

 Leane’s interest in the outcome of these cases was fully disclosed and is reflected by a



                  (See Opp. Br., Ex. C, Leane 4/24/18 Tr. at 1




 2

                          She did not become the Chief Intellectual Property Officer at
 Technicolor until 2017. (See Ex. I.)




 3
  Defendants’ further argument related to Ms. Leane’s purported disclosure of her interest in the
 patents-in-suit to Technicolor does not render the requested new discovery relevant. (See Sur-
 Rep. Opp. at 4; Rep. Br., Ex. P at ¶¶74–78, Ex Q at ¶¶68–72.) Regardless of Ms. Leane’s
 interest in the outcome of this litigation, a license defense would require evidence that Ms. Leane
 had the power to and, did in fact, grant a license. Yet, as detailed above, the ASA did not grant
 Ms. Leane the right to grant licenses and, even if it did, she testified
                                                           .
 4
  As Defendants’ repeated citations make clear (Sur-Rep. Opp. at 4, 10), Ms. Leane now seeks to
 reinstate the ASA. Even she does not contend that the termination was “fake.”
                                                    4
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 7 of 28 PageID #: 33836




        Unable to dispute that ChanBond should be permitted to respond to Defendants’

 allegations, Defendants use their sur-reply opposition to distract from the fact that they were not

 diligent in seeking production of the irrelevant and terminated ASA. Yet, Defendants cannot

 dispute that Ms. Leane identified the ASA during her deposition. Despite this, Defendants’

 counsel did not question Ms. Leane regarding the details of the ASA or the steps she had taken to

 identify her interests in these cases, either through                                , to

 Technicolor. Instead, after learning of the ASA, Defendants made a tepid attempt (at best) to

 secure production of the ASA. (Prop. Sur-Rep. Br. at 5.)

        Not content to raise new arguments in reply while seeking to muzzle ChanBond,

 Defendants use their sur-reply opposition to inject brand-new and equally baseless allegations

 regarding attorney misconduct. Defendants contend that the April 30, 2018 text messages

 between Ms. Leane and William Carter “corroborate that ChanBond withheld that ASA for

 litigation advantage.” (Sur-Rep. Opp. at 4.) To support that accusation, Defendants cite to Ms.

 Leane’s allegations that ChanBond’s counsel fraudulently induced her to terminate the ASA.

 (Id. at 3,4, citing to Ex. P at ¶¶48-58, Ex Q at ¶¶39-53.) However, these text messages are not

 only irrelevant, they did not involve ChanBond’s counsel. There is no correspondence between

 Ms. Leane and ChanBond’s counsel remotely supporting Ms. Leane’s allegations (because those

 allegations are demonstrably false).

        B.      Defendants Misrepresent the Parties’ Meet-and-Confer

        Defendants seek to preclude ChanBond from responding to Defendants’ new reply

 arguments because ChanBond purportedly failed to comply with its disclosure obligations during

 the parties’ meet-and-confer. That is false. Defendants state that ChanBond was asked to

 explain the nature of the dispute between Ms. Leane and ChanBond (Sur-Rep. Opp. at 2, 9) and



                                                   5
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 8 of 28 PageID #: 33837




 that “ChanBond explicitly refused to provide any information regarding the dispute” (id. at 1).

 Defendants asked no such question and were provided with no such response.

           As reflected in the parties’ correspondence, Defendants did not request general

 information regarding all disputes between Ms. Leane and ChanBond during the parties’ meet-

 and-confer. Instead, Defendants requested information concerning only the October 2015

 Agreement and its interpretation. Akiva Cohen’s September 2, 2020 email to Defendants’

 counsel indicated that Ms. Leane believed that the                              section of the

 October 2015 Agreement gave Ms. Leane

           (Open. Br., Ex G at 4). Counsel for ChanBond and Defendants exchanged emails

 thereafter leading to the meet-and-confer. In those emails, ChanBond explained that the

                              section is unambiguous, and that Mr. Cohen’s reading was therefore

 objectively inaccurate. ChanBond also explained that, even if Mr. Cohen’s interpretation were

 correct, there would be no impact on standing in the case. (Id. 2–3.) Defendants’ response,

 further encapsulated in their opening brief (see, generally, Open. Br.), was that the reopening of

 discovery was warranted in view of Ms. Leane’s own interpretation of the October 2015

 Agreement (id. at 1)—an interpretation that Defendants claim to have failed to consider during

 discovery. (See Opp. Br. at 8–11.) The meet-and-confer process was limited to this issue.

 Defendants’ false contention that the meet-and-confer was generally directed at a broad inquiry

 into all potential dispute(s) between Ms. Leane and ChanBond is wholly unsupported by the

 record.

           Defendants’ allegation that ChanBond was required to disclose the existence of the New

 York and Texas litigations on the parties’ September 24, 2020 meet-and-confer or in its October

 22 opposition brief is meritless. The New York litigation was filed on September 22, 2020,



                                                   6
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 9 of 28 PageID #: 33838




 contemporaneous with but not yet served at the time of the meet-and-confer. More importantly,

 that litigation does not concern the interpretation of the October 2015 Agreement. The Texas

 litigation, as well as the arbitration demand, were filed on September 29, 2020, after the parties’

 meet-and-confer. Thus, ChanBond could not possibly have disclosed the existence of the Texas

 litigation at the time of the meet and confer. However, as recognized by Defendants, the Texas

 litigation was directed to the single issue of contract interpretation raised in Defendants’ opening

 brief to reopen discovery, namely, whether the                               section of the October

 2015 Agreement granted Ms. Leane                          . That issue has now been resolved.

 Judge Boyle in the Northern District of Texas held that the                              section

 did not provide Ms. Leane with licensing veto power, and it does not prohibit ChanBond from

 licensing the patents-in-suit without Ms. Leane’s consent. (D.I. 541, Ex. A at 6–9.)

        Defendants filed their opening brief on October 8, two weeks after the meet-and-confer.

 In that brief, Defendants urged that reopening discovery was necessary because there was a

 “possibility” under the October 2015 Agreement that ChanBond might not have standing.

 ChanBond responded on October 22, 2020 showing that: (i) Defendants were not diligent in

 seeking discovery regarding the October 2015 Agreement; (ii) the discovery sought was not

 relevant because Mr. Cohen’s “interpretation” was based on a misreading of the October 2015

 Agreement; and (iii) even if Mr. Cohen’s “interpretation” was correct, it would not impact

 ChanBond’s standing. Following ChanBond’s opposition, and Judge Boyle’s decision,

 Defendants’ reply abandoned their opening arguments and instead argued for the first time in

 reply that additional discovery is needed to investigate a supposed, potential “implied license” to

 Technicolor. Defendants could have sought to withdraw and refile a separate motion upon

 learning of the recent Texas and New York actions, but instead chose to raise the new issues and



                                                  7
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 10 of 28 PageID #: 33839




 arguments for the first time in their reply brief without so much as a meet-and-confer.

 Accordingly, the Court should permit ChanBond a sur-reply to address Defendants’ new

 arguments.

        C.      ChanBond Has Been and Will Continue to Be the Plaintiff

        Defendants claim they have “every right to know who the real plaintiff is before trial.”

 (Sur-Rep. Opp. at 1.) But there is no dispute ChanBond has been the legal owner of the patents-

 in-suit since the April 2015 Patent Purchase Agreement. No individual—including ChanBond’s

 previous manager Ms. Leane or ChanBond’s current manager Mr. Carter—has owned the

 patents. Since April 2015, only ChanBond has had standing to file and maintain these cases.

        Moreover, any judgment in these cases will be binding against ChanBond, regardless of

 who currently or ultimately owns and controls ChanBond. Defendants cite no law to the

 contrary, but rather try to inject confusion by citing to cases addressing whether issue preclusion

 applies to non-parties. The present circumstances do not involve non-party preclusion.

 ChanBond is and has always been the only party. The Supreme Court’s holdings in Taylor v.

 Sturgell are nonetheless instructive, making clear that preclusion applies when a party and non-

 party are in a “substantive legal relationship” such as “preceding and succeeding owners of

 property, bailee and bailor, and assignee and assignor.” 553 U.S. 880, 894 (2008).

        Defendants also contend that, should Ms. Leane succeed in her efforts to regain

 ownership of ChanBond and replace ChanBond’s counsel, she may contend that she did not have

 a “full and fair opportunity to litigate” the case (Sur-Rep. Opp. at 12). In doing so, Defendants

 cite no supporting law, nor can they because a “full and fair opportunity to litigate” does not

 require the legal representation that one might have wished for in hindsight. See, e.g., Ellis v.

 Ford Motor Co., 628 F. Supp. 849, 857 (D. Mass. 1986) (“[T]he Court believes that it would not



                                                  8
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 11 of 28 PageID #: 33840




 be equitable to force the defendant to relitigate its case because [plaintiff’s] counsel was arguably

 neglectful in the first action. To do so would be to permit civil litigants to attack collaterally an

 earlier judgment with what can be described as the functional equivalent of a Sixth Amendment

 habeas corpus motion.”); see also In re Williams, 282 B.R. 267, 277 (Bankr. N.D. Ga. 2002).

 III.    CONCLUSION

         For the foregoing reasons and the reasons set forth in its opening brief, ChanBond

 respectfully requests that the Court grant it leave to file the sur-reply.




                                                    9
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 12 of 28 PageID #: 33841




  Date: December 7, 2020                    BAYARD, P.A.

                                            /s/ Stephen B. Brauerman
  Of Counsel:                               Stephen B. Brauerman (#4952)
                                            Ronald P. Golden III (#6254)
  Robert A. Whitman (pro hac vice)          600 N. King Street, Suite 400
  Mark S. Raskin (pro hac vice)             Wilmington, Delaware 19801
  John F. Petrsoric (pro hac vice)          (302) 655-5000
  Michael DeVincenzo (pro hac vice)         sbrauerman@bayardlaw.com
  Andrea Pacelli (pro hac vice)             rgolden@bayardlaw.com

  KING & WOOD MALLESONS LLP                 Counsel for Plaintiff
  500 Fifth Avenue, 50th Floor              ChanBond, LLC
  New York, New York 10110
  212-319-4755
  robert.whitman@us.kwm.com
  mark.raskin@us.kwm.com
  john.petrsoric@us.kwm.com
  michael.devincenzo@us.kwm.com
  andrea.pacelli@us.kwm.com




                                       10
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 13 of 28 PageID #: 33842




                                 CERTIFICATE OF SERVICE


        I hereby certify that on December 7, 2020, a true and correct copy of the foregoing has

 been served upon the following parties via electronic mail.



  Jack B. Blumenfeld
  Jennifer Ying
  Morris, Nichols, Arsht & Tunnell LLP
  1201 North Market Street
  P.O. Box 1347
  Wilmington, DE 19899


                                                     /s/ Stephen B. Brauerman
                                                     Stephen B. Brauerman (No. 4952)




                                                11
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 14 of 28 PageID #: 33843




                           EXHIBIT H
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 15 of 28 PageID #: 33844
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 16 of 28 PageID #: 33845
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 17 of 28 PageID #: 33846
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 18 of 28 PageID #: 33847
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 19 of 28 PageID #: 33848
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 20 of 28 PageID #: 33849
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 21 of 28 PageID #: 33850
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 22 of 28 PageID #: 33851
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 23 of 28 PageID #: 33852
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 24 of 28 PageID #: 33853
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 25 of 28 PageID #: 33854




                            EXHIBIT I
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 26 of 28 PageID #: 33855
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 27 of 28 PageID #: 33856
Case 1:15-cv-00842-RGA Document 547 Filed 12/14/20 Page 28 of 28 PageID #: 33857
